Title: To George Washington from Major General John Sullivan, 26 October 1778
From: Sullivan, John
To: Washington, George


          
            My Dear General
            Providence October 26th 1778
          
          Since my Last I had the Honor of Receiving your Excellenceys favor of the 22d Instant giving an Account of two Divisions of the Fleet having Sailed I am far from thinking their Design is to operate in this Quarter yet your Excellenceys Instructions (to be prepared) Like all your other orders have with me a weight which I Trust will Ever witness how Little Influence my own Judgment has in the Scale when your Excellenceys orders point out what is Necessary My Troops are all ready to move at a minutes warning to whatever place The Enemy may Discover an Intention to Attack I Shall if an appearance take place before Boston be able to Judge from the number & Size of the Ships whether a real Attack or only a Demonstration is Intended I have the Honor to Inclose your Excellencey all the Intelligence from Rhode Island & have the Honor to be with much Esteem & Respect your Excys most obedt Servt
          
            Jno. Sullivan
          
        